Honorable Julian Montgomery
State Highway Engineer
dusttn, Texas
Dear Sir:                   Opinion No. O-1968
                            Re: Legality of a plan of group
                                 insurance for employees of the
                                 Highway Department.
         You have previously requested an opinion of this de-
 partment concerning the legality of a plan of group insurance
 for employees of the Highway Department. The'plan as previous-
 ly submitted provided for the Issuance of a~~warrantby the
 Comptroller of Public Accounts to the insurance company, which
 warrant would be made up of the various payments deducted from
 the salary warrants of the numbers of the insurance group.
 The proposed plan which you submitted necessitated, as you
 stated fn your letter, the use of various employees of the
 Highway Department to facilitate the same. Therefore, this
 department, ln Opinion No. o-1755, ruled that the plan could
not be put fnto effect because it called for the use of State
 employees for a private purpose.
        In your letter of February 13, 1940, you have resub-
mitted your question concerning the legality of such a plan
of group"insurance leaving out the objectionable feature of the
first plan above pointed out. In your second letter you ask
the following questions:
        "(1) Would it be legal for an insurance com-
    pany to issue a policy of group insurance to employ-
    ees of the Highway Department, which included life
    insurance? The Department, of course, could not
    pay any portFon of the premium.
        "(2) Can any portion of an employee's wages
    or salary, when assignment has been given, be paid
    to someone else?"
        In,answer to your first question, you are advised tha~t
Article 4764a of the Revised Statutes reads, In part, as fol-
lows :
        “Set . 1:   Group life insurance is hereby de'-
                                                                 Y




Honorable Julian Montgomery, page 2         o-1968


    clared to be that form of life insurance covering
    not less than 25 employees written under a policy
    issued to the employer, the premium for which is two
    be paid by the employer or by the employer and em-
    ployees jointly . . .'I
        You are therefore advised that under the above.quoted
Article group insurance which would include life insurance
coverage may.not be taken out unless at least part of the
premium is pald by the employer. Of course; the State Hlgh-
vay Department is unauthorized to make any such payment. You
are therefore advised that such a proposed plan of group ln-
surance may not be adopted by employees of the Highway Depart-
ment.
        The answer to your second.question presents a much
more difficult problem. According to the plan submitted It
would be necessary for the Comptroller of Public Accounts to
have the authority to issue a warrant to a third person In pay-
ment of a partial salary assignment. It is the opinion of
this department that the Comptroller has no such authority and
that he is allowed to issue a warrant only in the name of the
employee himself. Our conclusion in this respect is based up-
on an analysis of our statutes which authorize the Comptroller
to Issue pay warrants and authorFze hFm to keep books and re-
cords showing such payments. Article 4358 of Vernon's dnno-
tated Civil Statutes reads as follows:
        "The'~Comptrollershall have printed uniform
   pay warrants, which shall be of three classes:
    'general,' 'special' and 'pension.' Such warrants
   shaI1 be prepared in duplicate, and shall be
   marked"origina1' and 'duplicate,' respectively;
   and each class shall be serially numbered and
   shall be of a color of paper different from the
   other class. A separate .serFesof numbers may be
   used for warrants Issued for payrolls to be paid
   from the General Revenue Fund, and for warrants
   Issued for claims to be paid from 'highway' or
   other special funds, when the Comptroller deems
   such special series of members advisable. Such
   warrants shall be prepared so as to provide for
   entering thereon in addition to other appropriate
   matters, the following:
   "1. Initials of the person in the Comptroller's
   Department comparing the warrant with the claim.
   "2. Designation of the fund against which the
   warrant is drawn.
c     -




    Honorable Julian Montgomery, page 3          o-1968


          “3 . Appropriation against which disbursement is
          to be charged."
              Article 4359, V.A.C.S., reads in part as follows:
               "The Comptroller'shall provide a pay war-
          rant register for each class of pay warrants,
          each volume of which shall be approprLately de-
          signated by class, number or otherwise. When a
          pay warrant is prepared, Ft shall be'reglstered
          in the pay warrant register for the class to
          which it belongs; and such reglstery shall-con-
          sist  of an entry of the amount of the warrant,
          name of the payee, appropriation to which charged,
          and such other information as may be deemed ad-
          visable by the Comptroller."
            Senate Bill No. 427, Acts, 46th Legislature, 1939, is
    commonly called the Departmental Approprlatlon Bill. Said Act
    provides in part as follows:
              "Salary and other ProvIsIons, (a) All an-
          nual salaries shall be paid In twelve (12) equal
          monthly Installments, unless otherwise provided
          herein. . . . .
              "Salary Payments. No salary for which an
          appropriation is made herein shall be paid to
          any person unless such person actually dis-
          charges assigned duties. Every month the head
          of each department shall attach to the payroll
          for his department an affidavit, under oath,
          stating that the persons listed in said payroll
          actually performed the duties for which they
          were being paid. The Comptroller shall not ls-
          sue warrants for the payment of se'larleslisted
          on said payroll unless this affidavit is filed
          with him. Each department haad shall number
          consecutively the salaried positions in his de-
          partment for whkh an appropriation is made
          herein (either out of the General Revenue Fund,
          fees, receipts, special funds or out of other
          funds available for use by said department) and
          opposite the number of the position, he shall
          set out the title of the position and the name
          of the person employed to fill the same. This
          statement.shall be filed withythe Comptroller,
          who shall;when Issuing his warrant to any em-
          ployee in payment of salary due said employee,
          number the warrant with the same number that is
Honorable Julian Montgomery, page 4         o-1968


    assigned to the position filled by said employee...."
        An analysis of the duties of the Comptroller in the
issuance of pay warrants as stated in the above quoted Articles
indicates, ln‘the first place, that salaries are to be paid in
twelve (12) equal monthly installments. Each warrant drawn
shall be paid only in pursuance of an affidavit fLled by~the
head of a department with the Comptroller. When the Comptrol-
ler issues the warrant the same shall be numbered with the
same number that is assigned to the position filled by the
employee. It is to be noted-.inthis respect that this por-
tion of the General Appropriation Bill reads:
        "when Issuing his warrant to any employee In pay-
         ment of salary due."
This language clearly indicates that the warrants are to be is-
sued to the employees themselves. An accurate system is then
set up'by which the warrants are registered by the Comptroller
and records are kept on all salaries paid which records corres-
pond to the actual warrants Issued.
        It can be seen from the above discussion that the
legislative plan for the Issuance of pay warrants would be
greatly~hampered by the Comptroller having to recognize a par-
tial assignment of wages and having to issue one warrant to
the employee and another to a third party who is the assignee
of the employee. To carry this same reasoning further, sup-
pose the employee assigns several portion~sof‘his wages tom
several different Individuals. This would require the Comp-~
trollerWto issue'to each a separate warrant for his partlcu-
lar portion. Even if the Comptroller could do this under the
law and could fssue the warrants to the insurance company as
contemplated in your plan 'itwould require extra work on the
part of some of his employees to keep the books straight.
        It ls the opinion of this department that the employees
of the Comptroller are unauthorized to do this work. In ef-
fect, such employees would be performing private services for
private Individuals, while being paid by the State.
        It is the opinion of this department, therefore, that
the Comptroller of Public Accounts is unauthorized to issue
warrants to the insurance company as contemplated In the pro-
posed plan of group insurance which you submit.
.   -    -




        Honorable Julian Montgomery, page 5        o-1968


                                      Yours very truly
                                   ATTORNEY GENERAL OF TEXAS


                                       By s/Billy Goldberg
                                            Billy Goldberg
                                                Assistant

        BG: jm:wc

        APPRO-m MAR 8, 1940
        s/Gerald C. Mann
        ATTORNEYGENERAL OF TEXAS
        Approved Opinion Committee By s/BWB Chairman